DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 2229268Y; hereinafter “Wang”).
       
    PNG
    media_image1.png
    384
    786
    media_image1.png
    Greyscale

          
    PNG
    media_image2.png
    772
    535
    media_image2.png
    Greyscale
 

        

                    

    PNG
    media_image3.png
    747
    664
    media_image3.png
    Greyscale

	In relation to claims 1, Wang shows in figures 1 and 2, an elongated shaft [see figure 1] extending from a proximal end portion (14) to a distal end portion (2), the shaft having a distal opening (2) and a lumen in fluid communication with the distal opening (2); an inflatable balloon mounted on the distal end portion of the shaft, the balloon (1) having a distal end and a proximal end, wherein the shaft and the balloon (1) are configured to be positioned in the aorta of the patient [see figure 2]; a plurality of blood conduits [see figure 2; conduits 4, 7, 11, and 16], each having a distal end portion, a proximal end portion and a lumen extending therebetween, the distal end portion of each conduit being connected to the shaft at a location between the proximal end of the balloon and the proximal end portion of the shaft and being in fluid communication with the lumen of the shaft, the proximal end portion of each blood conduit being configured to be positioned within a respective branch artery of the aorta [see translation; description of figure number 2].
	In relation to claim 2, Wang shows in figure 2, an elongated shaft having inflatable balloons (1 and 13) located at the distal end proximal ends of the shaft.  Each shaft balloon (1 and 13) having an inflation conduit (3, 15).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 2229268Y; hereinafter “Wang”) in view of Gamponia (US 3,435,824), Jacobi (US 5,188,595) or Macoviak et al. (WO 9930765; hereinafter “Macoviak”).

                                        
    PNG
    media_image4.png
    797
    585
    media_image4.png
    Greyscale

	In relation to claim 3, Wang does not disclose a source of inflation fluid comprising of a syringe.  However, Gamponia demonstrates the conventionality of using syringes (66, 68) as sources of fluid to inflate balloons or bladders (44, 46).  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Wang with syringes to inflate the balloons, as taught by Gamponia, would have been considered obvious in view of the demonstrated conventionality of syringes as inflation sources.  The artisan would have been motivated to make the modification because, based on the teachings of Gamponia, syringes would have been considered at the time of filing, an alternative source of fluid to inflate balloons.  
	In relation to claims 4-7, as discussed above, Wangs shows in figures 1 and 2, inflatable balloons located at the ends of the elongated shaft and at the ends of all blood conduits.  Each balloon is individually connected to an inflatable lumen that could have been connected to a source of fluid comprising a syringe as taught by Gamponia.  Gamponia also shows in figure 1 each balloon individually connected to a respective inflatable lumen.  Neither Wang or Gamponia disclose the inflation of multiple balloons using the same inflation lumen.  However, such lumen design would have been considered conventional in the art as evidenced by the teachings of Jacobi.    

    PNG
    media_image5.png
    460
    813
    media_image5.png
    Greyscale

	Jacobi shows in figures 2 and 3, a tubular medical device (12) having multiple balloons (34, 36).  In figure 3, Jacobi demonstrates the conventionality of designing a medical apparatus having multiple balloons inflated by the same inflation lumen.  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Wang with an inflation lumen connected to multiple balloons, as taught by Jacobi, would have been considered obvious in view of the demonstrated conventionality of this particular lumen design.  Moreover, the artisan would have been motivated to make the modification because the use of a single lumen to inflate multiple balloons would have resulted in an apparatus having a smaller size, and therefore, capable of being deployed in areas of the body having a small cross section.  
                                               
    PNG
    media_image6.png
    844
    649
    media_image6.png
    Greyscale


  	In relation to claim 8, Wank does not disclose a sensor configured to permit a user to detect the position of the inflatable balloon within the patient's vasculature.  However, Macoviak discloses on page 6, lines 4-6, “[e]ach embodiment of the perfusion shunt apparatus may include one or more radiopaque markers, sonoreflective markers or light emitting devices to enhance imaging of the apparatus using fluoroscopy, ultrasonic imaging or aortic transillumination.”  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Wang with location sensors, as taught by Macoviak, would have been considered obvious in view of the demonstrated conventionality of this particular sensor utilization.  Moreover, the artisan would have been motivated to make the modification because, as explicitly disclosed by Macoviak, the sensors would have enhanced imaging of the apparatus using fluoroscopy, ultrasonic imaging or aortic transillumination.   
  	In relation to claims 9 and 18, Wang shows in figure 2, an apparatus capable of performing the steps of:
inserting the perfusion device into the aorta until the balloon and the distal opening of the shaft are upstream of an injury or an aneurism of the aorta and the distal end portions of the secondary conduits are downstream of the injury or the aneurism of the aorta; 
positioning the proximal end portions of the blood conduits in respective branch arteries of the aorta; inflating the balloon to an inflated state in which the balloon frictionally engages an inner wall of the aorta; and 
allowing blood to flow into the distal opening of the shaft, through the shaft, through the blood conduits, and into the respective branch arteries.
In relation to claim 10, as discussed above, Wang shows in figures 1 and 2, an elongated shaft extending from a proximal end portion to a distal end portion, the shaft having a distal opening and a lumen in fluid communication with the distal opening; a sealing member mounted on the shaft and configured to form a seal against an inner wall of the aorta of the patient; a plurality of blood conduits, each having a distal end portion, a proximal end portion, and a lumen extending therebetween, the distal end portion of each conduit being connected to the shaft and in fluid communication with the lumen of the shaft, the proximal end portion of each blood conduit being configured to be positioned within a respective branch artery of the aorta.
In relation to claim 11, Macoviak shows in figure 10a, a distal portion of the shaft sized to extend outside the body of the patient.
In relation to claims 12 and 22, Macoviak shows in figure 10a/10b, side ports (256).
In relation to claim 13, as discussed above, Wang shows in figures 1 and 2, a plurality of additional sealing members mounted on the proximal end portions of respective blood conduits and configured to seal against respective inner walls of respective branch arteries of the aorta.
In relation to claim 14, as discussed above, Wang shows in figures 1 and 2, a plurality of additional sealing members that when inflated, the pressure exerted against the walls of the aorta or its branches, anchors the apparatus to the vessel walls.
In relation to claim 15, as discussed above, Wang shows in figures 1 and 2, an inflation conduit having a distal end fluidly connected to the sealing member and a proximal end fluidly capable of connecting to a source of inflation fluid, wherein the sealing member comprises an inflatable balloon configured to expand to form the seal against the inner wall of the aorta of the patient when the inflation fluid flows into the inflatable balloon via the inflation conduit.
                                                   
    PNG
    media_image2.png
    772
    535
    media_image2.png
    Greyscale

In relation to claim 16, as discussed above, Wang shows in figure 1, a distal end of a first blood conduit of the plurality of blood conduits is fluidly connected to and extends from a second blood conduit of the plurality of blood conduits at a location proximal to a distal end of the second blood conduit, and wherein, while blood flows through the perfusion device, a portion of the blood flowing into the second blood conduit is diverted into the first conduit.
In relation to claims 17, 20, and 21, as discussed above, Macoviak discloses on page 6, lines 4-6, “[e]ach embodiment of the perfusion shunt apparatus may include one or more radiopaque markers, sonoreflective markers or light emitting devices to enhance imaging of the apparatus using fluoroscopy, ultrasonic imaging or aortic transillumination.”  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Wang with location sensors, as taught by Macoviak, would have been considered obvious in view of the demonstrated conventionality of this particular sensor utilization.  Moreover, the artisan would have been motivated to make the modification because, as explicitly disclosed by Macoviak, the sensors would have enhanced imaging of the apparatus using fluoroscopy, ultrasonic imaging or aortic transillumination.
	In relation to claim 19, Wang shows in figures 1 and 2, inherently repairing the vessel by the fact that the apparatus is deployed in the aorta.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783